Citation Nr: 1524241	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an inguinal hernia.

2.  Entitlement to service connection for an inguinal hernia.

3.  Entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to June 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for a hernia and denied service connection for residuals of a stroke.  The Veteran appealed these determinations to the Board.  Jurisdiction of the appeal currently resides with the Nashville, Tennessee RO.  

In February 2015, the Veteran testified before the undersigned at a video conferencing hearing conducted via the above RO.  A copy of the hearing transcript is of record.

In the decision below, the Board will reopen a previously denied claim for service connection for a hernia.  The Board will remand the issues of entitlement to service connection for a hernia and stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a final and unappealed June 2008 decision letter, the RO confirmed and continued a previous denial for service connection for a hernia. 

2.  Evidence added to the record since the RO's final June 2008 decision letter relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a hernia (i.e., evidence showing that the Veteran has a current diagnosis of bilateral inguinal hernias).


CONCLUSIONS OF LAW

1.  The June 2008 decision letter, wherein the RO confirmed a previous denial for service connection for a hernia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the final June 2008 decision letter is new and material, and the claim for service connection for a hernia is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Regarding the issue whether new and material evidence has been received for entitlement to service connection for a hernia, the Board is granting in full that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for a hernia will be addressed in a future decision.

Legal Analysis-New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for a  hernia.  By a June 2008 decision letter, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a hernia.  (The RO previously denied service connection for a hernia in September 1997, June 1998 and July 2007 final and unappealed rating action actions).  In declining to reopen the previously denied claim for service connection for a hernia it its June 2008 decision letter, the RO essentially determined that the post-service evidence of record (i.e., private treatment records, dated from June to November 1997 and a May 1999 and October 2007 VA Cold Injury and Artery and Vein examination reports, respectively) did not contain any clinical findings that the Veteran currently (then) had a hernia.  The Veteran was informed of the RO's decision that same month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  Thus, the RO's June 2008 decision letter is final.  38 U.S.C.A. § 7105. 

Evidence received since the RO's final rating decision includes, in part, a January 2010 operative report, prepared by M. M., M. D., reflecting that the Veteran underwent surgery to repair bilateral inguinal hernias.  (See January 2010 report, prepared by M. M., M. D., uploaded to the Veteran's VBMS electronic record on February 20, 2015).  This report is new because it was not of record at the time of the RO's final June 2008 decision letter.  It is also material.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a current diagnosis of bilateral inguinal hernias.  

Therefore, new and material evidence has been received and the claim for service connection for a hernia is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a hernia is reopened, subject to the further development of this claim in the remand below.


REMAND

As decided herein, the Veteran's service connection claim for a hernia has been reopened.  VA must now proceed to evaluate the merits of this claim, as well as the issue of entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities.  The Board finds that prior to further appellate review of these claims, additional substantive development is necessary.  Specifically, to obtain VA examinations to determine the etiology of his bilateral inguinal hernia and stroke residuals.  The Board will discuss each disability separately in the paragraphs below. 

a. Hernia

The Veteran seeks service connection for a hernia.  He contends that he underwent hernia surgery in 1956, a year after service discharge in June 1955, at a private facility as a result of an in-service tobogganing accident in Colorado.  (Transcript (Transcript (T.) at pages (pgs.) 21-24)).  The Veteran testified that treatment records surrounding the 1956 hernia surgery are no longer available.  (T. at page (pg). 43)).  

Aside from a February 1955 service treatment record (STR) reflecting treatment for an unrelated disability, the remainder of the Veteran's service treatment records (STRs) are not of record, likely as a result of a 1973 fire at the National Personnel Record Center (NPRC).  (See NPRC's September 2013 response to the RO's request for the Veteran's STRs).  In this type of situation, VA has a heightened duty to assist the Veteran in obtaining alternative evidence which may support his claim. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for a hernia.  Under 38 C.F.R. § 3.159(c)(4) (2014), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In view of the Veteran's contentions regarding the onset of his hernia during an in-service tobogganing accident and that he underwent hernia surgery within one year of service discharge, in conjunction with an absence of his STRs and more recent of diagnosis bilateral inguinal hernias in 2010, the Board finds that the low threshold standard of McLendon has been met.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of his diagnosed bilateral inguinal hernias.  

b. Stroke Residuals

The Veteran seeks service connection for stroke residuals, to include right-sided paralysis and speech impairment.  He maintains that his stroke residuals are a result of exposure to some form of nuclear testing or 2-chlorobenzylidene malonitrile (i.e., CS) gas training while stationed at Fort Carson, Colorado.  (T. pgs. 6, 39, 42).  The Veteran had a cerebrovascular accident in 2002  (See January 2004 VA treatment report)).  

With regards to the Veteran's contention that his stroke was caused by purported in-service exposure to radiation, the evidence of record does not show that the Veteran qualifies as a "radiation exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. §§ 3.309(d) (2014).  In addition, the Veteran does not have a radiogenic disease under 38 C.F.R. § 3.311(b)(2) (2014).  In this regard, stroke/residuals of a stroke are not listed as a radiogenic disease.  Id.  As such, the Veteran does not benefit from the special development procedures provided in 38 C.F.R. § 3.311, to include contacting the Department of the Navy, Naval Dosimetry Center to obtain any available records concerning his exposure to radiation.  Finally, there is no medical opinion, private or VA, that suggests a medical nexus between service any current stroke residuals to warrant service connection on a direct basis under 38 C.F.R. § 3.303 (2014). 

Notwithstanding the foregoing, the Veteran has alternatively maintained that his service-connected frostbite residuals of the bilateral upper and lower extremities caused vascular impairment that contributed to his stroke.  (T. at pgs. 6, 44).  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

The Veteran has not been provided VCAA notice that addresses the requirements for secondary service connection in accordance with 38 C.F.R. § 3.310 (2014) and Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, he has not been provided a VA examination by an appropriate specialist to determine if he has residuals of a stroke that are secondary to his service-connected residuals of frostbite of the upper and lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of the Veteran's bilateral inguinal hernias.  (The Veteran underwent surgery to repair bilateral inguinal hernias in January 2010).  The Veteran's physical claims file, as well as his Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to inguinal hernia(s).  The examiner is requested to respond to the following question:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral inguinal hernias had their onset during military service?  

In formulating the foregoing opinion, the VA examiner must take into account the absence of the Veteran's service treatment records; the Veteran's contention that his bilateral inguinal hernias are the result of an in-service tobogganing accident in Colorado and that he underwent hernia surgery in 1956 (the records surrounding the 1956 hernia surgery are unavailable); a June 1997 report, prepared by D. A., PAC, reflecting that the Veteran had a healed right inguinal hernia scar; and January 2010 report, prepared by M. M., M. D., showing that the Veteran underwent surgery to repair bilateral inguinal hernias.   

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

3.  Schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of the Veteran's stroke residuals, to include right-sided paralysis and speech impairment.  (The Veteran had a cerebrovascular accident in 2002).  The Veteran's physical claims file, as well as his VBMS and Virtual VA electronic claims files must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to residuals of a stroke.  The examiner is requested to respond to the following questions:

(i) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's stroke/residuals of a stroke has/have been caused or aggravated by (permanently worsened beyond the natural progress of the disorder) by the service-connected residuals of frostbite of the bilateral lower and upper extremities?  

(ii) If it is determined that the Veteran's stroke/residuals of a stroke has/have been aggravated (permanently worsened) by the service-connected residuals of frostbite of the bilateral lower and upper extremities the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating the foregoing opinions, the VA examiner must take into consideration the Veteran's contention that his service-connected residuals of frostbite of the bilateral upper and lower extremities caused vascular impairment that led to his cerebrovascular accident and its residuals.  

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  The Veteran's claims should be readjudicated.  If any decision remains adverse to the Veteran, then issue a supplemental statement of the case to him and his representative and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


